HARDIN, P. J.
This court held in Re Cuddeback, 3 App. Div. 103, 39 N. Y. Supp. 388, viz.:
“An appeal will not always be dismissed because the question is no longer a practical one. Notwithstanding the tact that an election has been held, and a decision of the question involved cannot affect the result of that election, yet, where the point at issue is one of public interest, affecting the rights of all the electors of the state, the courts will determine it.”
Following the doctrine there laid down, it seems that we ought not, in this case, to dismiss the appeal, because the question here involved is as much a matter of public interest as the question involved in the case from which the quotation has been made. The enrollment was made for the benefit of the Republican party. The relator was a member of that party, and sought the information which the enrollment would afford him. While he was consulting the books, and gathering from them the information which he, as a member of the Republican party, was entitled to, he was interrupted, and prevented from the completion of his efforts. He, in effect, was denied the full privileges of “an inspection.” Cotheal v. Brouwer, 5 N. Y. 562. The denial was not put upon the ground that he was taking unnecessary time, or interfering with the rights of any other member of the party to examine the books, but upon the assertion that he had no right, while inspecting to make a copy of the list of names he found on the enrollment. Such denial seems to have interfered with the rights and privileges of a member of the party in whose interest the enrollment was made. Mutter v. Railway Co., 59 Law T. (N. S.) 117, 38 Ch. Div. 92. In that case Lord Justice Lindley, in delivering judgment, said that an examination of the authorities had led him to the conclusion that, speaking generally, a right to take copies is always treated as incidental to a right to inspect. “When the right to inspect and take a copy is not expressly conferred, the extent of such right depends on the interest which the applicant has in what he wants to copy, and on what is reasonably necessary for the protection of such interest.” See, also, Nelson v. Agency Co., 75 Law T. (N. S.) 482, cited in 31 Am. Law Rev. 916, 917. The special term might, therefore, have properly awarded a mandamus requiring the defendant to allow the relator a further examination and inspection of the enrollment. These views would seem to lead to the conclusion that the special term improperly denied the writ, and that its order should be reversed.
Order reversed, with costs.
FOLLETT and GREEN, JJ., concur.